Citation Nr: 0500551	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Northern 
Little Rock, Arkansas, which denied entitlement to service 
connection for PTSD.

While the appeal was pending, the case was transferred to the 
RO located in Cheyenne, Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In so doing, he has cited a number of stressors 
related to his service.  His service personnel records show 
that he served with the 319th Air Commando Squadron, 1st Air 
Commando Wing (TAC) out of Eglin AF Aux Fld #9, in Florida.  
Among the units served while under the 319th   in Eglin AF Aux 
Fld #9 included the 1st Air Commando Wing (TAC) between 
February 1965 and May 1965.  The back of his DD-214 contains 
a certified statement signed by a William B. Cross, Major, 
USAF, Commander certifying that he served with the U.S. Air 
Force in Vietnam during the period from August 19, 1965 to 
November 11, 1965.  His service personnel records show 
corresponding foreign service from August 18, 1965 to 
November 12, 1965.  His military duties from March 1965 to 
March 1966 were as an Aircraft Loadmaster.  

Also shown in his service personnel records are records 
surrounding disciplinary action received by the veteran when 
he was stationed in Vietnam while serving under the 319th  Air 
Commando Squadron.  Between October 23, 1965 and October 26, 
1965, the veteran was absent without leave, having boarded an 
unauthorized flight enroute to Baloc, a Special Forces camp.  
At the time of this infraction, he was with Det 4, 5th Air 
Commando Squadron out of Nha Trang Air Base and rather than 
clear the 6253rd Combat Support group for departure to CONUS, 
he instead departed from Nha Trang for Balec, RVN.  He 
received his punishment for this infraction on November 13, 
1965.  A November 1965 Special Order indicated that the 1st 
Air Commando Wing, TAC was awarded the Air force Outstanding 
Unit Award for support of military operations between July 
1963 and June 1965, and that among the following units 
sharing this award was the 319th Air Commando Squadron.  

Service medical records include a stamp marked "1st Air 
Commando FSO" dated around October 1964.  The service 
medical records also show treatment at Hurlburt dispensary 
emergency in September 1964 and again in January 1966.  

Among the stressors claimed by the veteran was that he was a 
load master for Aircraft with the 1st Air Commando out of 
Hurlburt Field and did a lot of resupplying of troops and 
received a lot of ground fire.  He indicated that he flew on 
C-47's and C-123's.  He indicated that the ground fire 
happened "almost every time we flew." He recalled an 
incident on a supply mission in which people were wounded and 
killed just to bring portable radios to the "Arvins".  He 
also recalled an incident in which he and his crew were 
flying a "psychological mission" trying to talk the NVA 
into surrendering using messages broadcast by an interpreter 
through loud speakers and received ground fire that day, with 
one round missing him only by inches.  He indicated that in 
general, he saw many men wounded and killed but did not 
recall any names.  He could not pinpoint any time period 
other than that the incidents took place between August and 
November 1965.  

A memorandum for file created by an acting Veterans Service 
Center Manager reflects a finding that the veteran's 
statement of Vietnam Service from August 19, 1965 to November 
11, 1965 was supported by the evidence.  It was noted that 
the service records indicated that the Eglin Air Force Base 
Field number 9 was shown by service medical records to be 
Hurlburt Field, Florida, a USAF Special Operations site.   

The RO attempted to verify the veteran's claimed stressors on 
in an April 2002 verification request to the U.S. Armed 
Services Center for Unit Records Research (CURR); however, in 
January 2003, CURR responded that the information provided 
was insufficient to verify the veteran's alleged stressors.  
However, it does not appear that the RO attempted to obtain 
unit and organizational histories for the 319th Air Commando 
Squadron, 1st Air Commando Wing for the period of the claimed 
incidents between August 19, 1965 and October 23, 1965.  
Although he was vague as far as a timeframe as to when the 
stressors surrounding the psychological operations mission 
and the radio delivery mission took place, the time frame can 
be reasonably estimated to fall within the end of August and 
towards the end of October and perhaps could be narrowed down 
further with further questioning of the veteran.  The veteran 
has also insinuated that the stressors of being subject to 
ground fire while on Special Operations flights occurred on a 
regular basis.  

Accordingly, in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the AMC for the 
following actions:

1.  The AMC should send the veteran and 
his representative a notice letter that 
specifically tells the veteran to provide 
any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 38 
U.S.C. §§ 5109B, 7112.  A record of this 
notification must be incorporated into 
the claims file. 

2.  The AMC should ask the National 
Archives for a copy of any available 
Operational Reports - Lessons Learned 
(OR-LLs) and/or available Unit and 
Organizational histories for 319th Air 
Commando Squadron, 1st Air Commando Wing 
(TAC) between August 1965 to November 
1965, specifically pertaining to general 
exposure to ground fire during special 
operations flights of the unit, of ground 
fire attack on supply mission just to 
bring portable radios to the Republic of 
Vietnam under the auspices of the 319th 
AC Squadron, which resulted in 
casualties, and/or an incident in which a 
"psychological mission" flight under 
the auspices of the 319th AC broadcasting 
messages through loud speakers was 
attacked by ground fire.

3.  Thereafter, only after receipt of the 
above information, the AMC should afford 
the veteran a VA psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should provide an opinion on 
the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD.  In 
identifying any claimed stressor(s) the 
examiner should review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




